IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            _______________

                             NO. 97-11147
                      USDC NO. 4:91-CR-22-12-A
                           _______________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
VERSUS

JAMES TRAYNOR SPAULDING,

                                       Defendant-Appellant.

                          ---------------
           Appeal from the United States District Court
                for the Northern District of Texas
                          ---------------

                            August 20, 1999

Before JOLLY and SMITH, Circuit Judges, and VANCE,* District Judge.

PER CURIAM:**

     Appellant James Traynor Spaulding appeals his convictions for

conspiracy to engage in mail fraud, wire fraud, bank fraud, an

unlawful lottery and money laundering in violation of 18 U.S.C.

§ 371, as well as of substantive counts of bank fraud under 18

U.S.C. § 1334, and money laundering under 18 U.S.C. §§

1956(a)(1)(A)(i) and (2).    For the reasons stated in this opinion,

we affirm his conviction and sentence.


     *
          District Judge of the Eastern District of Louisiana,
sitting by designation.
     **
          Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                   1
     Appellant contends that the trial court erred when it denied

his repeated motions for a continuance because the trial schedule

gave him less than 30 days after the appearance of his new counsel

to prepare for trial.      He contends that this violated the Speedy

Trial Act, 18 U.S.C. § 3161(c)(2), which provides that the trial

shall not commence less than 30 days from the date on which the

defendant first appears through counsel.          Spaulding also argues

that, apart from § 3161(c)(2), he had inadequate time to prepare

for trial under 18 U.S.C. § 3161(h)(8).

     Spaulding did not assert in the trial court that denial of a

continuance would violate the 30-day period provided in 18 U.S.C.

§ 3161(c)(2).      Accordingly, we review his § 3161(c)(2) claim for

plain error.      See United States v. Kizzee, 150 F.3d 497, 501 (5th

Cir. 1998).      The court may correct forfeited errors only when the

appellant shows: (1) there is an error, (2) that is clear or

obvious, and (3) that affects his substantial rights.           Id.

     Spaulding has not shown a violation of § 3161(c)(2), much less

plain   error.      Spaulding   appeared   with   his   first   lawyer   for

arraignment on May 23, 1991.      The trial court set a trial date of

September 16, 1991.     His first lawyer filed a number of motions and

then moved to withdraw on July 12, 1991.      The trial court permitted

him to withdraw on August 22, 1991 and appointed his second lawyer

on the same day.     This lawyer made his first appearance on August

26, 1991.      The trial court thereafter moved the trial date to

September 23, 1991.      The essence of Spaulding's argument is that

the 30-day period provided in § 3161(c)(2) runs from the appearance


                                    2
of his second lawyer because his first lawyer was incompetent.

Since the period from the appearance of his second lawyer on August

26th to the trial date of September 23rd was less than 30 days,

Spaulding concludes that the Speedy Trial Act was violated.

     Section        3161(c)(2)    does      not   require       a     new   30-day    trial

preparation period each time a defendant changes counsel.                                See

United States v. Jackson, 50 F.3d 1335, 1338 (5th Cir. 1995).                            The

retention or appointment of new counsel simply does not trigger a

new 30-day period.         See id. at 1339.          Although Spaulding relies on

United States v. Storm, 36 F.3d 1289 (5th Cir. 1994), that case is

distinguishable from his case.              In Storm, defendant's first lawyer

had a conflict, and the court found that his conflict-tainted

representation did not trigger the running of the 30-day period.

See id. at 1293.            Here, Spaulding's original counsel was not

encumbered by a conflict, and he took steps to advance the case by

meeting   with       Spaulding        and   filing     a     motion    for    a   bill    of

particulars, a motion to file additional motions, and a motion

requesting      a    hearing     to    determine       the    admissibility         of   co-

conspirator hearsay statements.                  Under these circumstances, the

court   finds       that   the   appearance       of    Spaulding's         first    lawyer

triggered the running of the 30-day period, and there was no

violation of § 3161(c)(2).

     Spaulding's other argument, that the lack of a continuance

gave him inadequate time to prepare under 18 U.S.C. § 3161(h)(8) is

equally unavailing.         Section 3161(h)(8) authorizes the trial court

to grant a continuance if "the ends of justice served by taking


                                             3
such action outweigh the best interest of the public and the

defendant in a speedy trial."            This court reviews the denial of a

motion for a continuance for abuse of discretion resulting in

serious prejudice.       See United States v. Correa-Ventura, 6 F.3d
1070,   1074   (5th    Cir.    1993).          When   a   defendant     complains       of

inadequate     preparation     time     as     a   result    of   the   denial     of    a

continuance, the court looks at the amount of preparation time

available,     whether   the    defendant          took   advantage     of   the   time

available,     the    likelihood      of       prejudice     from   a   denial,     the

availability of discovery from the prosecution, and the complexity

of the case.     See United States v. Scott, 48 F.3d 1389, 1393 (5th

Cir. 1995).      Consideration of these factors does not require a

finding that the district court abused its discretion in denying a

continuance in this case.

     It is true that this telemarketing fraud case was relatively

complex, but the trial court managed discovery to assure that

defense   counsel     obtained     the     materials        relevant    to   Spaulding

reasonably in advance of trial.                For example, Spaulding's second

lawyer complained in his continuance motion of having to review and

make copies from 31 boxes of documents that the government produced

at the Postal Inspection Office.               In response, the trial judge cut

through the document issue by ordering the government to produce

and copy documents from five boxes that specifically dealt with

Spaulding.     These documents were produced on September 3rd, about

three weeks before the September 23rd trial.                        Defense counsel

represented to the court that he was reviewing the documents with


                                           4
his client with whom he was in regular contact either in person or

by phone.   The trial court appointed an investigator to assist

Spaulding with trial preparation.           The trial court also required

the government to cull through its witness list to identify for

Spaulding the names and phone numbers of witnesses who claimed to

know him or know of him.   Defense counsel had time to file a motion

in limine, a motion for severance and misjoinder, a motion to

dismiss, and a motion for additional peremptory challenges.                   The

trial court complimented defense counsel on his efforts and his

grasp of the case.    There was no abuse of discretion in denying a

continuance.

     Further, Spaulding has identified no prejudice from the trial

court's denial of the continuance.              He contends that his counsel

was hampered in cross-examining government witness, Robert Casazza,

but the information he claims his counsel needed for effective

cross-examination    involved   his       own    plea   intentions,   which    he

obviously could have related to his lawyer himself.              Accordingly,

we hold that there was no error in the trial court's denial of

Spaulding's motion for continuance.

     Furthermore, none of Spaulding's other arguments warrants

reversal of his conviction or sentence.                 There was sufficient

evidence to support his conspiracy conviction under 18 U.S.C. § 371

because there was evidence that Spaulding provided advice and

documents to form the telemarketing operation and that he received

$10,000 for obtaining Robert Casazza's agreement to act as a

processor for Douglas Cox and Saul Galindo.             Further, the district


                                      5
court did     not    abuse   its   discretion   in   admitting     evidence    of

Spaulding's involvement in an earlier and similar telemarketing

scheme.      Evidence of his involvement in a prior telemarketing

scheme, even if extrinsic, was admissible because it was relevant

to prove intent, plan or knowledge under Federal Rule of Evidence

404(b), its probative value was not outweighed by undue prejudice

given the proximity in time and similarity of operation of the two

schemes, and the trial court gave an instruction limiting the use

of this evidence for permissible purposes.                See United States v.

Route, 104 F.3d 59, 63 (5th Cir. 1997).              Similarly, the district

court did not abuse its discretion in denying Spaulding's motion to

sever because he failed to show specific and compelling prejudice

which resulted in an unfair trial.          See United States v. Mitchell,

31 F.3d 271, 276 (5th Cir. 1994); United States v. Pena-Rodriguez,

110 F.3d 1120,    1128   (5th    Cir.   1997).        At   most,   Spaulding

demonstrated     a    quantitative     disparity     in    evidence    and    the

possibility of a spill-over effect, neither of which, without more,

warrants a severance.        Mitchell, 31 F.3d at 276.

      Finally, Spaulding raises for the first time on appeal claims

that he was subject to selective prosecution and an unwarranted

disparity in sentencing in violation of his due process and equal

protection rights. The court reviews these claims for plain error.

Spaulding's claims are premised on the fact that the government

entered into a plea agreement with a co-defendant under which that

defendant was allowed to plead to a state charge, and his company

pled to a felony.       These claims are totally devoid of merit.               A


                                       6
prosecutor enjoys discretion to enter into plea bargains with some

defendants     and   not     with       others,    and     "[a]bsent     a   showing       of

vindictiveness       or    use     of    an   arbitrary      standard        .    .    .   the

prosecutor's decision is not subject to constitutional scrutiny."

See Russell v. Collins, 998 F.2d 1287, 1294 (5th Cir. 1993).

Simply    because    one     who    pleads        guilty    receives      more        lenient

treatment than a co-defendant who goes to trial does not in and of

itself mean that the latter has suffered an unconstitutional burden

on his right to go to trial.              United States v. Rodriguez, 162 F.3d
135, 152 (5th Cir. 1998).           Spaulding has made no showing to trigger

constitutional       scrutiny       of    the     prosecutor's      plea         bargaining

decision.

     Further, Spaulding may not rely upon the sentence of a co-

defendant as a yardstick for his own sentence.                     See United States

v. Garcia, 693 F.2d 412, 417 (5th Cir. 1982).                           A disparity of

sentences among co-defendants does not, without more, constitute an

abuse of discretion.         United States v. Devine, 934 F.2d 1325, 1338

(5th Cir. 1991).          The trial court sentenced Spaulding to a prison

term at the bottom of the applicable guideline range.                                 He has

failed to show any constitutional error in connection with his

prosecution or sentence.

     Finally, Spaulding's appeal of the alleged denial of his right

to testify is not properly before this court.                           Accordingly, we

decline   to   consider       Spaulding's         claim     on   this    issue        without

prejudice to his right to raise the right to testify issue in a

§ 2255 motion.


                                              7
AFFIRMED.




            8